EXHIBIT 23. 4 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-3 of our report dated April 2, 2015 relating to the financial statements as of December 31, 2014 for the period from October 16, 2014 to December 31, 2014 (Successor) , and the effectiveness of internal control over financial reporting, which appears in Eagle Bulk Shipping Inc.'s Annual Report on Form 10-K for the year ended December31, 2014. We also consent to the reference to us under the heading “Experts” in such Registration Statement. /s/ PricewaterhouseCoopers LLP Stamford, Connecticut May 1, 2015
